UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7232



FRANK M. GASTER,

                                             Plaintiff - Appellant,

          versus

DAVID M. BEASLEY, Governor of the State of
South Carolina; MICHAEL D. JARRETT, Commis-
sioner of the Department of Health and Envi-
ronmental Control; JOHN F. BROWN, Toxicologist
to the Department of Health and Environmental
Control,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-93-454-3-20AJ)

Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank M. Gaster, Appellant Pro Se. Mark Wilson Buyck, Jr., L.
Hunter Limbaugh, Robert Thomas King, WILLCOX, MCLEOD, BUYCK, BAKER
& WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Gaster v.
Beasley, No. CA-93-454-3-20AJ (D.S.C. July 20, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3